FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 16-20 and 23-34 of copending Application No. 17/722,965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending independent claim 1 is deemed to be a direct subset of pending independent claim 1. Furthermore, copending dependent claims 5 and 7 are deemed to be a subset of pending independent claim 1 when the water concentration is at least about 40 wt.%. In addition, the concentration ranges of pending dependent claim 19, extensively overlap the concentration of copending dependent claims 5 and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/02/22 with the amendment have been fully considered but are not persuasive for the reasons set forth above. Additional examiner comments are set forth next. 
The examiner accepts applicant’s argument on why Pai et al. (US 2017/0056698 A1) disclosure of: “and polyhydroxy small molecule thickeners, such as glycerol, which have a molecular weight of less than 500 g/mol and have at least three hydroxyl groups [see, paragraph 0085].” does not adequately motivate one having ordinary skill in the art to select a monosaccharide sugar, a sugar alcohol or a mixture thereof, as the polyhydroxy small molecule thickener(s). 
It is noted that applicant neither traversed the provisional nonstatutory double patenting rejection, nor filed a terminal disclaimer. As such, the provisional nonstatutory double patenting rejection remains in force.
Finally, the examiner wants to comment on Havelka-Rivard et al. U.S. Patent Application Publication No.: 2019/0262647 A1 which has not been applied in a prior-art rejection over applicant’s claims. 
Havelka-Rivard et al. discloses a firefighting foam composition comprising: 1-100wt.%, such as 20 wt%, of a deep eutectic solvent (NADES) which may include 26wt% of glucose, 26wt% of fructose and 49wt% of sucrose (see [0111] and Tables 2-5); 0-10 wt.% of thickeners, such as 2.4wt%, including xanthan gum or rhamsan gum (see Tables 2-5); 0-40wt% of zwitterionic surfactant including cocamidopropylbetaine or cocamidopropyl hydroxysultaine (see Table 2); 0-40wt% of nonionic surfactant including polyoxyethylene derivatives of alkylphenol or linear or branched alcohol (see Tables 2-5);  0-40wt% of anionic surfactant including alkylsulfate or sulfonate (see Table 2); 0-15wt% of water miscible solvent including polyethylene glycol (see Tables 2-5); and remainder, such as 51.6wt%, of water, wherein the firefighting foam composition is substantially free of fluorine containing compounds (also see claims 1, 53, 56-57; paragraphs [0042], [0123]-[0127]).
Applicant’s claims are deemed to be unobvious and thus patentable over Havelka-Rivard et al.’s firefighting foam composition for the following reasons. Applicant’s independent claim 1 requires that the firefighting foam composition used in the claimed method, must include a combination of an anionic surfactant and a zwitterionic surfactant, while at the same time the composition is substantially free of any amine oxide or nonionic surfactants; and the composition is substantially free of fluorinated compounds.
While applicant’s claims do fall within Havelka-Rivard et al.’s very broad disclosure, they clearly fall outside of every embodiment reduced to practice by Havelka-Rivard et al. which all include at least one nonionic surfactant (e.g. Q-Naturale) or a combination of nonionic surfactants (e.g. Q-Naturale and APG), see Tables 5-9. Furthermore, none of Havelka-Rivard et al.’s firefighting compositions include any zwitterionic surfactant nor any anionic surfactant, not to mention any combination of zwitterionic surfactant and anionic surfactants. 
Thus the examiner holds that only through impermissible hindsight, using applicant’s disclosure as motivation, would one having ordinary skill in the art exclude nonionic surfactant(s) from Havelka-Rivard et al. firefighting composition while at the same time including a combination of an anionic surfactant and a zwitterionic surfactant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764